DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/21 has been entered.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Since the scope of the claims directed to a magnetic track system (as originally filed), and now has been shifted to “A magnetic track and battery system” however no battery system structural elements found/existed in the body of the claims. Therefore, it is suggested that further changes to the preamble as suggested (see below).
“A magnetic track and battery system configured to move for transporting a battery at a telecommunications site, comprising:”(claim 1, lines 1-2) should be updated to:--“A magnetic track system configured to transport a battery or batteries from an access point to an installation point of a telecommunications site, comprising:”--.

“and comprising” (claim 1, line 7) should be updated to:--“and said the plurality tracks comprising”--.
Insert of :--“wherein the plurality tracks configure to move the battery with the plurality of pods attached thereto from the access point to a the installation or final destination point by pushing or pulling the battery along the  plurality tracks”—(about lines 9-10 of claim 1).
“and battery” (claim 5, line 1) should be deleted.    Appropriate correction is required.

None elected claims 6-8, 10-13, 15-18, 20 are requested to be cancelled.

Conclusion
This application is in condition for allowance except for the claim objection and unelected invention claims above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         
mt